 
CHINA CLEAN ENERGY INC.
Jiangyin Industrial Zone, Jiangyin Town
Fuqing City, Fujian Province
People’s Republic of China
 
January 7, 2011
 
Yu Lin
No. 18 Shuitou Road, Fuzhou, Fujian, PRC


Re: Offer of Board Position


Dear Mr. Lin:
 
We are pleased to offer you a position as a member of the board of directors of
China Clean Energy Inc. (the “Company”).  
 
Term of Service:  January 7, 2011 through December 31, 2011 or until your
successor is duly elected and qualified, whichever is later (the “Termination
Date”); provided, however, that this letter agreement and the obligations of the
Company hereunder shall automatically terminate and be of no further force and
effect if you resign or are removed prior to the Termination Date.


Fees:  Fees for board service shall be paid in Chinese Renminbi (RMB) and in
cash, comprised of an annual retainer for service as a member of the board of
directors.  Fees will be wire transferred to designated accounts.


Annual Retainer for Board Service: As a retainer for board related services to
be performed, you will be entitled to receive RMB 30,000 (thirty thousand
Renminbi) per year, paid in four (4) equal installments, in advance of and by
the first day of each calendar quarter.


Stock Options: As a director, you will also receive an option to purchase 30,000
shares of the Company’s common stock, which option will vest in accordance with
the following schedule: 1/12 of the shares subject to the option shall vest on
the date of grant, and 1/12 of the shares subject to the option will vest on the
first day of each calendar quarter thereafter beginning on April 1, 2011, with
the option being 100% vested on October 1, 2013, subject to you continuing to
serve as a director of the Company through each such date.  Such option will be
granted pursuant to, and subject to the terms of, the China Clean Energy Inc.
2011 Long-Term Incentive Plan (the “Plan”).  The price for such options will be
contained in a separate agreement.


Expense Reimbursement:  All reasonable and properly documented expenses related
to meeting participation will be fully reimbursed.  Travel in the PRC will be in
coach or economy class.  Expenses will be payable reasonably promptly upon
presentation to the Company.


Current Events / Continuing Education Reimbursement:  The Company expects you to
stay abreast of current/anticipated changes in rules and regulations which may
affect the Company.  Therefore, the Company encourages you to attend seminars
and continuing education classes in your area of responsibility, and will
reimburse you for expenses reasonably incurred to attend such forums, provided
such expenses are approved in advance by the Chairman of the Company’s board or
the Company’s Chief Financial Officer.  Such expenses will be shared equally
with all other companies on whose board you serve in a relevant capacity.
 
 
 

--------------------------------------------------------------------------------

 
 
Offer of Board Position, Page 2
January 7, 2011
 
 
You agree to make every effort to attend appropriate continuing education on a
local basis and avoid travel outside your home city if possible.
 
We look forward to you joining the Company’s board of directors.  We anticipate
exciting times ahead filled with many challenges and opportunities.  We are
confident that you will make significant contributions to the Company’s future
success.
 
Very truly yours,

 
/s/ Tai-ming Ou


Tai-ming Ou
Chairman of the Board of Directors
China Clean Energy Inc.






Agreed to and accepted by the undersigned
the 7th day of January, 2011

 
/s/ Yu Lin                                                      
Yu Lin

